Citation Nr: 0100732	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99 - 14 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, claimed as major depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty from October 1991 to March 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1999 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.


REMAND

The veteran's claim for service connection for major 
depression was denied by rating decision of January 1999 on 
the grounds that such claim was not well grounded.  On 
November 9, 2000, the President signed into law H.R. 8464, 
Veterans' Claims Assistance Act for 2000 (Nov. 9, 2000; 114 
Stat. 2096), designated as Public Law No. 106-475.  That 
Public Law rewrites  38 U.S.C. § 5107 (to be codified as 
amended at  38 U.S.C. § 5107) to eliminate the concept of a 
well-grounded claim, and redefines VA's duty to assist, 
including the provision of a medical examination, unless "no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement."  This law is effective 
as of November 9, 2000, and must be applied to all pending 
appeals.  

The veteran's service medical records cite instances of 
treatment and evaluation of the veteran following the death 
of his former wife which are not associated with the 
currently available service medical records.  The RO should 
ask the National Personnel Records Center (NPRC) to make a 
further search for any additional service medical records of 
the veteran, to include reports of medical history and 
reports of service separation examinations.  In addition, the 
NPRC should make a further search for any mental health 
records, reports of mental health counseling, reports of 
counseling by the base chaplain, and other records pertaining 
to treatment of the veteran subsequent to the death of his 
former spouse and his brother in 1992.  

In addition, the RO should directly request copies of all 
service records pertaining to treatment of the veteran at the 
mental health clinics at Grissom Air Force Base, Keesler Air 
Force Base, and Grand Forks Air Force Base between 1992 and 
service separation.

A private report of psychiatric evaluation and treatment, 
dated in August 1999 diagnosed major depression, citing 
unresolved grief issues.  The VA examination in August 1998 
estimated his Global Assessment of Functioning (GAF) Score to 
be 80, indicative of impairment.  The veteran has reported 
long-term treatment for his depression since 1992, currently 
requiring medication.  

The record shows that the VA psychiatric examination in 
August 1998 was conducted without review of the veteran's 
service medical records or postservice medical records.  
Another VA psychiatric examination must be undertaken by a 
physician qualified to diagnose and evaluation psychiatric 
disorders who has reviewed the veteran's entire medical 
record as it pertains to a psychiatric disability, currently 
diagnosed as major depression.  The veteran's claim should 
then be adjudicated on the merits, in light of the additional 
evidence obtained.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999);  Quarles v. Derwinski,  3 Vet. App. 129 (1992).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded to the RO for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers from whom he has 
received treatment for his depressive 
disorder since service separation.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all pertinent records 
identified by the veteran that have not 
been previously secured.  In any event, 
the RO should obtain copies of all 
clinical records pertaining to treatment 
of the veteran at Charter Behavioral 
Health System since October 1999.  

2.  The RO should ask the National 
Personnel Records Center (NPRC) to make a 
further search for any additional service 
medical records of the veteran, to 
include any psychiatric file, and reports 
of medical history and reports of service 
entrance and separation examinations.  In 
addition, the NPRC should make a further 
search for any mental health records, 
reports of mental health counseling, 
reports of counseling by the base 
chaplain, and other records pertaining to 
treatment of the veteran subsequent to 
the death of his former spouse and his 
brother in 1992.  

3.  The RO should directly request copies 
of all service records pertaining to 
treatment of the veteran at the mental 
health clinics at Grissom Air Force Base, 
Keesler Air Force Base, and Grand Forks 
Air Force Base between 1992 and service 
separation.

4.  The RO should schedule another VA 
psychiatric examination of the veteran in 
order to determine the extent, etiology 
and correct diagnoses of any psychiatric 
disabilities found present.  The 
examination must be conducted by a 
physician qualified to diagnose and 
evaluation psychiatric disorders and who 
has reviewed the veteran's entire medical 
record as it pertains to a psychiatric 
disability.  The veteran's claims folder 
must be provided to the examiner prior to 
his examination, and the examination 
report must affirmatively indicate that 
he has reviewed the claims folder.  All 
necessary and appropriate diagnostic 
tests and procedures should be conducted, 
and the findings reported in accordance 
with the provisions of the fourth edition 
of the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV).  The examiner 
must provide a multiaxial diagnosis, as 
well as a Global Assessment of 
Functioning (GAF) Score.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, or if any 
requested information has not been 
provided, appropriate corrective action 
should be implemented prior to returning 
the case to the Board.  

5.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999);  Quarles 
v. Derwinski,  3 Vet. App. 129 (1992).

6.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue of entitlement to 
service connection for a psychiatric 
disability, claimed as major depression, 
on the merits in light of the additional 
evidence obtained.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
representative should be provided an opportunity to respond.  
The appellant should be advised of the requirements to 
initiate and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this claim.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F.   JUDGE   FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



